DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 3-10 in the reply filed on September 19, 2022, is acknowledged. 
Claims 1-2 and 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 19, 2022. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 3 recites, inter alia, the steps of “retaining a gaseous raw material molybdenum oxychloride” and “growing crystals of molybdenum oxychloride from the raw material, and obtaining a molybdenum oxychloride having a bulk density that is higher than that of the raw material.”  It is unclear whether the recitation of “the raw material” refers to the previously recited “gaseous raw material” or to another raw material source.  Additionally, it is unclear whether the second recitation of “a molybdenum oxychloride” in claim 3 and in l. 2 of claim 4 refers to the preceding recitation of “crystals of molybdenum oxychloride” or to a different molybdenum oxychloride.  For examination purposes it is assumed the “raw material” refers to the “gaseous raw material” and “a molybdenum oxychloride” refers to the “crystals of molybdenum oxychloride.”  Dependent claims 5-10 are similarly rejected due to their direct or indirect dependence on claim 3.  
Similarly, claims 5 and 8 recite the limitation "the raw material molybdenum oxychloride” in ll. 2-3 and claims 6-7 and 9-10 recite the limitation “the raw material” in l. 2.  There is insufficient antecedent basis for these limitations in the claims.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 3 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,432,255 to Long, et al. (hereinafter “Long”) in view of U.S. Patent No. 1,329,380 to Henry Alfred Doerner (“Doerner”). 
Regarding claim 3, Long teaches a method of producing a molybdenum oxychloride (see, e.g., the Abstract and entire reference) comprising the steps of 
retaining a gaseous raw material molybdenum oxychloride, which was synthesized based on a reaction of a molybdenum oxide powder and a gas at 700 °C or higher in a vapor phase (see, e.g., col. 2, l. 28 to col. 4, l. 40, including specifically Example 1 in col. 4, ll. 42-67 which teaches a method of forming gaseous molybdenum oxychloride by crushing a molybdenum oxide ore, heating the resulting powder using an electric resistance coil, and exposing the powder to a mixture of hydrogen chloride and air; see specifically col. 2, ll. 43-53 and col. 3, ll. 45-56 which teach that the ore may be heated to temperatures of up to 800 °C), 
at a temperature range of 40°C or higher and 120°C or less in an atmospheric pressure, growing crystals of molybdenum oxychloride from the raw material (see, e.g., col. 3, l. 56 to col. 4, l. 8 as well as Example 1 in col. 4, ll. 42-67 which teach that the gaseous molybdenum oxychloride is condensed into a solid material at a temperature preferably in the range of 110 to 120 °C by passing the exit gases through an air cooled tube; moreover, since the tube is not evacuated it necessarily is at or sufficiently close to atmospheric pressure that it yields the same results), and 
obtaining a molybdenum oxychloride having a bulk density that is higher than that of the raw material (see, e.g., col. 2, l. 28 to col. 4, l. 40 and Example 1 in col. 4, ll. 42-67 which teach that the gaseous raw material molybdenum oxychloride is converted to a solid material which necessarily has a higher density than the gaseous phase; alternatively, since the method of Long and Doerner (see infra) perform each and every step of the claimed process it must necessarily yield the same results, namely molybdenum oxychloride having a higher density).  
Long does not explicitly teach that the gaseous raw material molybdenum oxychloride is synthesized using chlorine gas.  However, in p. 1, l. 45 to p. 2, l. 50 Doerner teaches an analogous method for treating a molybdenum-containing material with chlorine in order to produce molybdenum oxychlorides.  In p. 1, ll. 45-56 Doerner specifically teaches the use of chlorine gas to produce oxychlorides of molybdenum.  Thus, a person of ordinary skill in the art would look to the teachings of Doerner and would readily recognize that chlorine gas may be used in place of HCl in the method of Long since this would involve nothing more than the use of a known equivalent for its intended use.  Use of a known material based on its suitability for its intended use has been held to support a prima facie determination of obviousness.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1947).  See also MPEP 2144.07.  Moreover, the simple substitution of one known element for another to obtain predictable results is within the capabilities of a person of ordinary skill in the art.  See, e.g., MPEP 2143(B).  
Regarding claim 8, Long teaches the step of synthesizing the raw material molybdenum oxychloride based on a reaction of a molybdenum dioxide (MoO2) powder or a molybdenum trioxide (MoO3) powder and a gas at. 700°C or higher (see, e.g., col. 2, ll. 43-53 and col. 3, ll. 45-56 which specifically teach heating the molybdenum oxide ore to temperatures of up to 800 °C in the presence of hydrogen chloride gas; see specifically col. 4, ll. 10-14 which teach that the molybdenum ore may be in the form of molybdite which has the formula MoO3 and Example 1 in col. 4, ll. 42-67 which teaches that the ore is crushed into a powder), but does not explicitly teach the use of chlorine gas (Cl2).  However, as noted supra with respect to the rejection of claim 3, p. 1, ll. 45-56 Doerner specifically teaches the use of chlorine gas to produce oxychlorides of molybdenum.  Thus, a person of ordinary skill in the art would look to the teachings of Doerner and would readily recognize that chlorine gas may be used in place of HCl in the method of Long since this would involve nothing more than the use of a known equivalent for its intended use.  
Regarding claim 9, Long and Doerner do not explicitly teach that a bulk density of the molybdenum oxychloride is 0.5 g/cm3 or more.  However, since the combination of Long and Doerner teach each and every step of the claimed process it must necessarily produce the same results, namely a molybdenum oxychloride having a bulk density of 0.5 g/cm3.  It is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages.  Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art.  Therefore, a molybdenum oxychloride having a bulk density of 0.5 g/cm3, if not clearly envisaged, would be reasonably expected by the skilled artisan.  See Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).  
Regarding claim 10, Long and Doerner do not explicitly teach that a purity of the molybdenum oxychloride is 99.999 wt% (SN) or higher.  However, since the combination of Long and Doerner teach each and every step of the claimed process it must necessarily produce the same results, namely a molybdenum oxychloride having a purity of 99.999 wt. % or higher.  It is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages.  Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art.  Therefore, a molybdenum oxychloride having a purity of 99.999 wt. % or higher, if not clearly envisaged, would be reasonably expected by the skilled artisan.  See Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).  

Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Doerner and further in view of a publication to Hultgren, et al. entitled “Gaseous molybdenum oxychloride,” J. Phys. Chem. Vol. 60, pp. 947-49 (1956) (“Hultgren”). 
Regarding claim 4, Long and Doerner do not explicitly teach that the molybdenum oxychloride is one among molybdenum dichloride dioxide (MoO2Cl2), molybdenum trichloride oxide (MoOCI3) or molybdenum tetrachloride oxide (MoOCl4).  However, since the combination of Long and Doerner teach each and every step of the claimed process it must necessarily yield the same results, namely a molybdenum oxychloride comprised of MoO2Cl2, MoOCI3, or MoOCl4.  It is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages.  Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art.  Therefore, the formation of a molybdenum oxychloride comprised of MoO2Cl2, MoOCI3, or MoOCl4, if not clearly envisaged, would be reasonably expected by the skilled artisan.  See Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).  Alternatively, in the Abstract as well as the Introduction, Experimental, and Results sections on pp. 947-48 Hultgren teaches that the chlorination of heated MoO3 powder is shown to result in the formation of the molybdenum oxychloride MoOCl2.  Thus, a person of ordinary skill in the art would look to the teachings of Hultgren and would recognize that exposing the molybdenum oxide raw material in the method of Long to a chlorine-containing gas such as HCl or Cl2 as per the teachings of Doerner would necessarily produce or, alternatively, may be configured, via control of the temperature and pressure, to produce a molybdenum oxychloride in the form of MoOCl2 for use as, for example, a source of Mo in chemical vapor deposition or atomic layer deposition processes.  
Regarding claim 5, Long teaches the step of synthesizing the raw material molybdenum oxychloride based on a reaction of a molybdenum dioxide (MoO2) powder or a molybdenum trioxide (MoO3) powder and a gas at. 700°C or higher (see, e.g., col. 2, ll. 43-53 and col. 3, ll. 45-56 which specifically teach heating the molybdenum oxide ore to temperatures of up to 800 °C in the presence of hydrogen chloride gas; see specifically col. 4, ll. 10-14 which teach that the molybdenum ore may be in the form of molybdite which has the formula MoO3 and Example 1 in col. 4, ll. 42-67 which teaches that the ore is crushed into a powder), but does not explicitly teach the use of chlorine gas (Cl2).  However, as noted supra with respect to the rejection of claim 3, p. 1, ll. 45-56 Doerner specifically teaches the use of chlorine gas to produce oxychlorides of molybdenum.  Thus, a person of ordinary skill in the art would look to the teachings of Doerner and would readily recognize that chlorine gas may be used in place of HCl in the method of Long since this would involve nothing more than the use of a known equivalent for its intended use.  
Regarding claim 6, Long and Doerner do not explicitly teach that a bulk density of the molybdenum oxychloride is 0.5 g/cm3 or more.  However, since the combination of Long and Doerner teach each and every step of the claimed process it must necessarily produce the same results, namely a molybdenum oxychloride having a bulk density of 0.5 g/cm3.  It is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages.  Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art.  Therefore, a molybdenum oxychloride having a bulk density of 0.5 g/cm3, if not clearly envisaged, would be reasonably expected by the skilled artisan.  See Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).  
Regarding claim 7, Long and Doerner do not explicitly teach that a purity of the molybdenum oxychloride is 99.999 wt% (SN) or higher.  However, since the combination of Long and Doerner teach each and every step of the claimed process it must necessarily produce the same results, namely a molybdenum oxychloride having a purity of 99.999 wt. % or higher.  It is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages.  Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art.  Therefore, a molybdenum oxychloride having a purity of 99.999 wt. % or higher, if not clearly envisaged, would be reasonably expected by the skilled artisan.  See Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714